Citation Nr: 1712117	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for a duodenal ulcer.

2.  Entitlement to a disability rating greater than 40 percent for a duodenal ulcer.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1972 to September 1976 and in the United States Marine Corps from December 1977 to October 1985. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board notes the Veteran resides in Jacksonville, Florida, so jurisdiction remains with the St. Petersburg RO.

In August 2014, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case has been returned to the Board for further appellate action. 

As discussed in more detail below, the Board is bifurcating the issue regarding entitlement to a disability rating greater than 40 percent for the Veteran's duodenal ulcer.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (the Board can bifurcate a claim and address different theories or arguments in separate decisions).  In so doing, the Board is awarding the Veteran the maximum benefit available based on the evidence currently of record without precluding the possibility of an even higher disability rating being awarded in a future decision.  As such, there is no prejudice to the Veteran in the bifurcation of the increased rating claim.

Additionally, the Board acknowledges that in a May 2016 letter, the Veteran stated that all of his disabilities, to include his ulcers, have rendered him totally unemployable.  Entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of a TDIU is raised by the record, is part and parcel of the higher rating claims, and is properly before the Board.

The issues of entitlement to a disability rating greater than 40 percent for a duodenal ulcer and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Based on the evidence of record, for the entirety of the appeal period, the Veteran's duodenal ulcer has at least been productive of less than severe symptoms with impairment of health manifested by anemia and weight loss.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for a duodenal ulcer have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7305 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran entitlement to a disability rating of 40 percent for his duodenal ulcer, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot. Entitlement to a rating greater than 40 percent is addressed in the remand portion of this decision below, and thus, there is no decision regarding a rating greater than 40 percent.

Analysis

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase in March 2009.  The Board will therefore address evidence since March 2008.  The United States Court of Appeals for Veterans Claims (Court) has also held that consideration of the appropriateness of a staged rating is required.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Words such as "moderate," "marked" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Additionally, use of terminology such as "moderate" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In the instant case, the medical evidence of record includes the June 2009 VA examination report, an October 2014 Disability Benefits Questionnaire (DBQ) and numerous private treatment records.  

The Veteran has extensive private medical records.  There are a number of hospitalization reports from UFJ-Shands from May to June 2015 pertaining to the Veteran's gastrointestinal issues.  Discharge Summary Reports for the period of May 09, 2015, to May 10, 2015, indicate a diagnosis of abdominal pain and profound dilation of the stomach with a history of Billroth-II and Nissen fundoplication.  A renal diet was suggested.  The report also notes the Veteran's statement that he had lost 50 pounds in the last two months.  

Discharge Summary Reports for the period of May 10, 2015, to May 17, 2015, indicate that on May 14, 2015, the Veteran received an upper-assisted endoscopy.  Nausea and vomiting were revealed, and the Veteran was placed on a clear liquid diet.  

Discharge Summary Reports for the period of May 22, 2015, to June 16, 2015, indicate that on May 22nd, the Veteran presented at University of Florida (UF) Health with acute onset abdominal pain.  During preparation for an EGD, the Veteran was emergently taken to surgery due to his distended abdomen.  Following the surgery, he was admitted to SICU with intensive monitoring.  The discharge diagnosis was gastric outlet obstruction.  Following this procedure, the Veteran had an office visit at UF Health on July 7, 2015, to address the issue of his perforated chronic duodenal ulcer.  The Veteran's weight was 213 pounds at that time.  

In the October 2014 DBQ, the examiner indicated that the Veteran had never had surgical treatment for his intestinal condition, no bowel disturbance or abdominal distress and no functional impairment. The report then notes the surgical procedures the Veteran has had and fails to acknowledge the Veteran's reports of bowel problems and abdominal symptoms. 

The Veteran has also identified medical records from Memorial Hospital and Baptist Medical Center.  In March 2011, the Veteran was treated at Memorial Hospital for gastrointestinal issues.  The reports from Memorial Hospital include those provided by Dr. Hameed, Dr. Roura, and Dr. Blatt.  The report from Dr. Hameed indicates that an upper GI endoscopy was performed, and anemia was revealed.  

The report from Dr. Roura indicates that there was minimal discomfort in the abdomen and no nausea or vomiting at the time of the examination.  Physical examination of the abdomen indicated bowel sounds in the belly.  A CT scan was performed and showed inflammation in the gastrojejunostomy site.  The diagnosis was anemia and a possible GI bleed.  

The report from Dr. Blatt indicates that there was no nausea, vomiting, constipation, or diarrhea at the time of the examination.  The report notes that the Veteran has a history of peptic ulcers, for which there was a Billroth-II performed.  The report also notes the Nissen procedure was for a hiatal hernia.  Physical examination of the Veteran's abdomen indicated that it was soft without masses, and bowel sounds were normal.  The appraisal was anemia, "most probably a GI bleed," and that the surgeries on the GI tract were peptic ulcer disease.  

In July 2010, the Veteran was treated at Baptist Medical Center for gastrointestinal issues.  The medical report reflects that the Veteran's chief complaints upon admission were abdominal pain, nausea and abdominal bloating with diarrhea.  An upper endoscopy was performed.  The significant findings were abdominal pain and diarrhea thought to be secondary to a peptic ulcer disease found in the upper GI, GI bleeding, and acute-on-chronic anemia status post transfusion.  The diagnosis was gastrointestinal bleed secondary to area of gastrojejunal anastomosis showing ulceration and acute-on-chronic anemia secondary to gastrointestinal bleed.

There is an October 2009 letter from Dr. Grundfast regarding the Veteran's history of pyloric channel ulcer.  The letter discusses the Veteran's treatment following a near complete gastric outlet obstruction secondary to edema.  The letter indicates that upon discharge for that procedure, the Veteran's CBC revealed anemia.  Other findings included residual fluids and food greater than 1000 cc.  The letter also indicates that the Veteran had a noted weight loss of 25 pounds between March 30, 2009, and October 08, 2009 and had admitted to nausea, severe abdominal pain and diarrhea during an October 08, 2009, doctor's visit.  

In the June 2009 VA examination the Veteran reported complaints of bloating, nausea and stomach pain.  The medical history indicates that there had not been any periods of incapacitation due to stomach or duodenal disease and no anemia or weight loss.  The examiner also notes that the Veteran denied hematemesis or melena.  Physical examination of the Veteran's abdomen indicated that it was soft and non-tender with no rebound, guarding, or masses.  The Veteran's weight was 226 pounds.  An upper GI series was performed, and the examiner diagnosed the Veteran with mild gastroesophageal reflux and mild anemia.  

The Veteran has also made lay statements regarding his symptoms.  He has indicated that his ulcer, scarring and obstruction still occur and that he suffers from abdominal pain, nausea, vomiting and diarrhea.  He has also stated that his stomach becomes distended because of the build-up of food caused by the scarring and that this results in severe pain, nausea and dry-heaves.  The Veteran is competent to relay his symptoms, such as pain and nausea.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Regarding his stomach distension caused by a build-up of food, the Veteran is competent to relay a contemporaneous diagnosis.  Jandreau v. Nicholson.  Dr. Grundfast's letter does note a build-up of fluids and food and subsequent stomach pain.  The Veteran's statements regarding his symptoms have also been consistent.  Thus, the Board finds the Veteran's statements regarding his symptoms to be competent and credible.  

Merits

The Veteran contends that his service-connected duodenal ulcer is more disabling than reflected by the 20 percent rating currently assigned for the disorder.  

The Veteran's duodenal ulcer has been rated under Diagnostic Code 7305, for gastric or duodenal ulcers.  38 C.F.R. § 4.114 (2016).  Under Diagnostic Code 7305, a 20 percent rating is for application with moderate disability, recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations.  Id.

A 40 percent rating is for application when there is moderately severe disability, evidenced by less than severe symptoms but with impairment of health, manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration and at least four or more times a year.  Id.

Here, the competent medical evidence reflects that the Veteran has a current diagnosis of a duodenal ulcer as well as peptic ulcer disease.  The competent medical evidence also reflects that the disorders have been productive of at least moderately severe symptoms, thereby warranting an increase to 40 percent.  

During the pendency of this appeal, the Veteran's symptoms have consistently manifested in anemia.  The Veteran's anemia is indicated in the March 2011 and July 2010 discharge reports from Memorial Hospital and Baptist Medical Center, June 2009 VA examination report and October 2009 letter from Dr. Grundfast.  Although the Board acknowledges that the June 2009 examination characterizes the Veteran's anemia as mild, the word "mild" alone is not dispositive of an issue.  See 38 C.F.R. §§ 4.2, 4.6.  

There have also been manifestations of weight loss during the pendency of this appeal.  During his May 2015 hospitalization for gastrointestinal issues, the Veteran indicates that he lost 50 pounds in the last two months.  The Board notes that the Veteran is competent to report his own weight loss.  See Jandreau.  The medical records also establish that the Veteran underwent weight loss.  The October 2009 letter from Dr. Grundfast indicates that the Veteran underwent 25 pounds of weight loss between May and October 2009.  Additionally, medical records from Tower Medical Group indicate that the Veteran was 272 pounds on March 20, 2009, while the June 2009 VA examination report indicates the Veteran was 226 pounds.  This is a weight loss of almost 50 pounds in three months.  

The Board acknowledges that the October 2014 DBQ identified less severe or no symptoms regarding the Veteran's intestinal conditions.  However, as the report renders an opinion that is inconsistent with other medical evidence of record, the Board does not afford much probative value to this opinion.  

Given these facts, the Board determines that the Veteran's disorder has been productive of at least anemia and weight loss.  Accordingly, the Board finds that the Veteran's disorder at least approximates a higher rating to 40 percent under Diagnostic Code 7305.  38 C.F.R. § 4.114, Diagnostic Code 7305.

As noted above, while the Board is assigning 40 percent for the period during the pendency of this appeal, this decision does not preclude the possibility of an even higher rating upon further development of the case.  


ORDER

Entitlement to a rating of 40 percent for a duodenal ulcer is granted.


REMAND

The remaining issues on appeal of entitlement to an evaluation in excess of 40 percent for a duodenal ulcer and entitlement to a TDIU must be remanded for further development as the record is not complete.  A decision on the merits of the Veteran's appeal is therefore not proper at this time.  

Pursuant to the August 2014 Board remand, the Veteran underwent a VA examination in October 2014.  In the October 2014 DBQ, the examiner indicates that the Veteran has not had surgical treatment for intestinal conditions, continuous medication is not required for control of the Veteran's intestinal condition and there were no episodes of bowel disturbance or abdominal distress.  The examiner opined that the Veteran's gastric outlet obstruction was not due to his duodenal ulcer.  The examiner reasoned that the Veteran was diagnosed and treated for duodenal ulcer in 1988 and that there was no objective evidence of duodenal ulcer per the EGD.  

The Board finds the October 2014 VA examination inadequate.  The assessments made, particularly that the Veteran has not had surgical treatment for intestinal conditions and that there is no objective indication of a duodenal ulcer, do not reconcile with other medical records.  Treatment records prior to and following the October 2014 DBQ indicate complications associated with the Veteran's duodenal ulcer.  Accordingly, the Board finds that a new VA examination is warranted to assess the current severity of the Veteran's duodenal ulcer.  

A remand is also required to obtain Social Security Administration (SSA) records.  The claims file contains a May 2016 letter from the Veteran indicating that on April 1, 2012, he was granted Social Security Administration disability.  However, no SSA records are associated with the claims file, and the record does not show that there have been any attempts to obtain such records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, such as the SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2)(2016).  Therefore, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Regarding the issue of entitlement to a TDIU, the Veteran contends that he has been rendered totally unemployable as a result of his disabilities, which include his service-connected duodenal ulcer.  Therefore, the Board finds that the issue of entitlement to a TDIU has been raised.  See Rice v. Shinseki.  However, the Board observes that the Veteran's TDIU claim has not been properly developed or adjudicated in the first instance by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all VA or private health care providers who have provided treatment for his intestinal condition since June 2015. For an private records identified, the Veteran should be provided with the appropriate authorization so that these records can be obtained. The AOJ should attempt to obtain any identified VA or private medical records.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected duodenal ulcer.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should state in the opinion that review of the electronic record was accomplished.  

All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner should set forth all examination findings together with the rationale for the comments and opinions expressed.

All pertinent pathology found on examination should be annotated in the evaluation report.  In particular, the examiner should note the presence (including frequency and duration) or absence of any vomiting, hematemesis, melena, anemia, weight loss, and abdominal pain.  In addition, the examiner should discuss any need for ulcer therapy; the frequency and duration of any incapacitating episodes (bed rest ordered by a physician); and the extent of any impairment of the Veteran's health caused by his service-connected duodenal ulcer and whether such impairment would be best characterized as moderate, moderately severe, or severe.

3.  Contact the SSA and obtain a copy of the agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make that decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his education and employment history.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


